Quinn, Chief Judge
(dissenting):
In my opinion, the evidence aliunde the confessions indicates with reasonable probability that at least two persons contrived the theft of the airplane drone engines. The engines were stored for the night in Hangar Bay Number One. A security guard was posted in that area. A “spot check” of the equipment was made by the officer in charge at 10:00 p.m. on February 23. At 7:35 the next morning, two drone engines with propellers were missing; one of the engines had been unbolted from a drone. A search of the ship failed to uncover the stolen material. Photographs of parts of the engines ultimately recovered indicate that, with the propellers attached, the engines were bulky and not easy to carry. It is reasonably inferable, therefore, that one person could not carry away both engines in a single trip. Of course, it is possible that a single person made two or more trips to the hangar, but, considering the presence of the security guard, it is more probable that the theft was accomplished in one maneuver by two or more persons.
The necessity for a lookout to warn against the approach of the security guard, and the essentiality of so concealing the engines that they would not be uncovered in the search which could be expected upon discovery of the theft *474the next morning, indicate the probability of preliminary planning by two or more persons for successful accomplishment of the theft. Probability, not proof beyond a reasonable doubt, of agreement to commit the theft is all that is needed to justify the admission into evidence of the accused’s confessions. United States v Smith, 13 USCMA 105, 32 CMR 105. I conclude there is sufficient independent evidence of the conspiracy to corroborate the accused’s confessions, and to support the findings of guilty of Charge I and its specification.
I have examined the assignments of error concerning the instructions. In light of the accused’s confessions, there is no fair risk of prejudice that could result from any error or inexactitude in the instructions. I would, therefore, affirm the decision of the board of review.